DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment, remarks and declaration under 37 CFR 1.132 and Terminal disclaimer, all filed 04/13/2022.
Claims 1, 3-5, 7-8, 10-14, 17-18, 20, 22-26 and 28 are amended.
Claims 1-29 are pending.

Priority
The examiner acknowledges this application as a CIP of 16/756,783 filed 04/16/2020, now US 10,960,109 B2, which is a 371 of PCT/EP2018/025270 filed 10/19/2018, and which claims benefit of 62/574,656 filed 10/19/2017.

Response to Arguments
With respect to the obviousness type double patenting rejection, the rejection of claims 1-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10, 960,109 B2 is withdrawn in light of proper terminal disclaimer filed 04/13/2022.
Rejection under 35 USC § 112:
Applicant argues that analog is a functional term understood by a person of skill in the art to mean functional equivalent of a reference substance that can be used as a substitute for the given substance including, including use as a therapeutic substitute and that in structural terms, an analog is understood by a person of skill in the art to mean as structural equivalents to the reference substance.   
Analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13 are substances that are both functionally equivalent and structurally equivalent to the BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13 and analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13 are proteins which have substitutions, deletions, and or insertions in the prodomain or peptide sequences that do not alter the functional and structural characteristics of the reference substance.   Based on the supposition, applicant argues that applicant had possession of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13 analogs.
Response: Applicant has not presented any structure(s) that is/are analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13.
Applicant’s argument is an invitation to the artisan to experiment to find and come up structural BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13 that may qualify as analogs, functional or structural according to applicant’s definition.   The task required of the artisan by applicant to experiment to find what the analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13 is undue experimentation.   
US 5258494: This patent does not describe what analogs of BMPs are.   US 5258494 is directed to osteogenic proteins as stated by applicant and there is nothing in the this patent that says what analogs of BMPs are.
US 8828937:  The examiner agrees with applicant that US 8828937 B2 described BMP activity can be blocked by BMP antagonist and that BMPs are Bone Morphogenic Proteins (see the title and at least column 2, lines 4).   Column 20, lines 39-44 describe introducing tyrosine and histidine analog of BMP9 sequence into BMP2.   This is not a general teaching of analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13.   Antagonist of BMP is not an analog of BMP.
US 7459527: The examiner agrees that US 7459527 B2 describes variants of BMP-7 (title).   US 7459527 B2 also talks about analogous positions in homologous proteins (column 16, lines 11-12, 31-34).   Analogous positions of in homologous proteins are not representations of analogs of BMPs.
US 7786080: While US 7786080 B2 teaches mutein of Bone Morphogenic Protein (title), mutein is not an analog of BMP but protein that has altered amino acid sequence or protein that results from translation of mutation (https://en.wikipedia.org/wiki/Mutein#:~:text=A%20mutein%20is%20a%20protein,the%20translation%20of%20a%20mutation).   US 7786080 B2 does not teach analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13.
US 7678885: US 7678885 Bone Morphogenetic protein heterodimers and not analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13.
None of US:9856305, 10370424, 9688735, 10196433, 11008373, 5863738, 6632618, 7067260, 5968752, 6672432, 8952131, 6846906, 7786080, 7253254, 7306903, 6273598, 6103491, 7147839, 5399677, 5756308, 5804416 and 851841 and WO-192298, WO-2009086131, WO-2011087768 and EP-08764011 disclose analogs of analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13.   Heterodimers of analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13 are not analogs.    
The as filed disclosure describes BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13 as osteogenic morphogenetic protein.   The as filed specification does not name any analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13.   Thus, BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13 are bone morphogenetic proteins (BMPs).   BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-9, BMP-12 and BMP-13 are osteogenic bone morphogenetic proteins.
Declaration under 37 CFR 1.132 by Kuber Sampath: The declaration does not present any examples of analogs of BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-9, BMP-12 and BMP-13.   The declaration rather conforms that BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-9, BMP-12 and BMP-13 are bone morphogenic/morphogenetic proteins (BMPs).   Therefore, the declaration is not effective to overcome the rejection under 35 USC 112.  
Therefore, the rejection is maintained.
The examiner discussed with applicant’s attorney amendments that may overcome the rejection and to move the claims to allowance since Terminal disclaimer has been filed over U.S. Patent No. 10, 960,109 B2 (please see examiner interview).
The rejection under 35 USC 112 is maintained below.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The as filed specification at paragraph [0006] states of “… bone morphogenetic proteins (BMPs) and their analogs.”    Paragraph [0019] of the as filed specification also lists BMPs as BMP-6, BMP-2, BMP-7, BMP-4, BMP-5, BMP-9, BMP-12 and BMP-13 and then states analogs thereof.   There is no teaching in the as filed specification of what these analogs are.   Several paragraphs of the disclosure state of analogs of these BMPs without no identification of disclosure of what these analogs are.   Because there is no description or disclosure of what these analogs of BMPs are, applicant does not appear to have possession of BMP compounds that are analogs of the BMPs.   The statement in paragraph [00125] that “what we claim here are all osteogenic BMP analogs/muteins/variants that have a common structural determinant, a close identity with BMP2 and BMP7 and are capable of inducing new bone formation in rat subcutaneous implant assays in vivo. These osteogenic analogs/muteins/variants are modified such that they lack affinity for naturally occurring BMP antagonist, Noggin or introducing amino acid at the N-terminal for proper processing and improve purification processes during the manufacturing or facilitate non-covalent affinity to specific substratum/scaffold” does not represent description of BMP analogs by name and/or structure and/or other structural identification of what the analogs of BMPs are. 
Therefore, applicant does not appear to have possession of what applicant calls BMP analogs.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10, 960,109 B2 is withdrawn in light of the filing of proper Terminal Disclaimer. 

Closest Prior art: VuKicevic et al. (US 8,197,840 B2) discloses autologous bone graft substitute intended for treating bone defects and for inducing bone growth; the composition comprises BMP-6, BMP-2, BMP-7 or BMP-4 in amounts of 50-500 g/mL and blood clotting agents namely thrombin, calcium and fibrin (see the whole document with emphasis on the abstract; column 2, lines 24-56; column 3, lines 4-15; column 10, lines 28-34; column 21, lines 50-52; claims 1, 3-4).    The composition of VuKicevic does not contain compression resistant matrix. 
A review of the instant disclosure shows that autologous bone graft substitute composition comprising autologous blood, osteogenic bone morphogenetic protein and compression resistant matrix such as bone autograft, bone allograft, hydroxyapatite and tricalcium phosphate produced bone growth with the autologous blood suppressing or interrupting the triggering of inflammatory storm from the compression resistant matrix component and suppression of foreign-body reaction by inhibiting the formation of multinucleated giant cells that would otherwise occur in the absence of the coagulum (see last 7 lines of paragraph [00132]).

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/            Primary Examiner, Art Unit 1613